     PATRICIA L. McCABE, CSBN 156634
 1   KRISTIN E. BERK, CSBN 275840
     Law Offices of Patricia L. McCabe
 2   7100 Hayvenhurst Avenue, Suite 314
     Van Nuys, CA 91406-3874
 3   (818) 907-9726; Fax: (818) 907-6384
     Email: patricia@mccabedisabilitylaw.com
 4
     Attorneys for Plaintiff,
 5   LORRAINE AMANDA AGUILAR
 6

 7                                     UNITED STATES DISTRICT COURT
 8                                  CENTRAL DISTRICT OF CALIFORNIA
 9                                                  WESTERN DIVISION
10

11   LORRAINE AMANDA AGUILAR,                                           Case No. 2:19-CV-02633-JPR
12                                 Plaintiff,
13   v.                                                                 ORDER FOR AWARD OF
                                                                        ATTORNEY FEES UNDER THE
14   ANDREW SAUL 1,                                                     EQUAL ACCESS TO JUSTICE ACT
     Commissioner of Social Security                                    (EAJA)
15
                                   Defendant.                           Judge: Hon. Jean P. Rosenbluth
16

17

18             Based upon the parties’ Stipulation for Award of Attorney Fees under The
19   Equal Access to Justice Act (EAJA), IT IS ORDERED that attorney fees be paid to
20   Patricia L. McCabe, Counsel for Plaintiff, in the amount of THREE THOUSAND
21   DOLLARS and ZERO CENTS ($3,000.00), pursuant to 28 U.S.C. § 2412(d),
22   subject to the terms of the above-referenced Stipulation.
23

24
     Date: November 18, 2019                           __________________________________
25
                                                            JEAN P. ROSENBLUTH
                                                            United States Magistrate Judge
26

27             1  Andrew Saul became Commissioner of Social Security on June 17, 2019. Pursuant to FRCP Rule 25(d), Andrew Saul
28   should be substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit. No further action needs to be taken
     to continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).



                           [proposed] Order For Award Of Attorney Fees Under The Equal Access To Justice Act (EAJA)
                                                                 -1
